Case 1:19- mys -03001- LF Document1 Filed os/o4/1e Page 1 of 5

FILED

AQ 91 (Rev. 08/09} Criminal Complaint UNITED STATES pisTaICT COMME us’ el

 

 

ALBUGUERQUE, NEW MEXICO bs
UNITED STATES DISTRICT COURT

 

 

 

 

for the SEP -4 2019
Western District of Texas . mG Q 2018
MITCHELL R. ELFERS
United States of America ) CLERK
Vv. ) i : 7 tm
Danny Ray Williams ) Case No. MiG ‘ \4 - M3 . aug ° SET

)

idm r) 200 \

 

Defendant(s}
CRIMINAL COMPLAINT

I, the complainant in this case, state that the followimge is true to the best of my knowledge and belief.

 

 

On of about the date(s) of dune 7, 2019 in the county of Midland, Texas in the
Western District of Texas , the defendant(s) violated:
Code Section Offense Description
Title 21 USG 841(a)(1) PWID more than 50 grams of actual Methamphetamine.

This criminal complaint is based on these facts:

See attachment

@ Continued on the attached sheet.

MA

Complainant's signature

Matthew Sedillo MPD Narcotics Detective
Printed name and title

Sworn to before me and signed in my presence.

Date: 07/30/2019 ZL V/A JIL

Judge’ s Sige ore:

City and state: Midland, Texas U.S. Magistrate usage Ronald Grifter fi
Printid aime andiisle

A true: copy af tha original, 7 dertity.
Clerky ji, 8. 8, Dlsiriet. Gaurt

   

 
Case 1:19-mj-03001-LF Document1 Filed 09/04/19 Page 2 of 5

a “ FILED
MO14-M3-34 4

AFFIDAVIT

I, Matthew Sedillo, a Detective with the Midland Texas Police Department Narcotics Unit, (Midland PD),

being duly sworn state:

1.

I have successfully completed extensive training emphasizing narcotics investigation and law
enforcement. I have been employed by the Midland Texas Police Department as a police
officer and detective for approximately 12 1/2 years and I have approximately 8 years of
narcotics related investigative experience as a Police Officer of the Midland Police
Department. I have completed extensive training emphasizing narcotics investigations and
law enforcement. I have further attended training by the Texas Narcotics Officers
Association and the United States Drug Enforcement Administration pertaining to the
investigation of narcotics related offenses.

I am familiar with the facts and circumstances of this investigation as a result of my personal
participation in the investigation referred to in this affidavit and information summarized in
reports I have reviewed. I have compiled information derived from numerous discussions
with experienced law enforcement officers, and detectives of the Midland Police Department.
Since this complaint is being submitted for the limited purpose of establishing probable
cause, I have not included each and every fact known by me in the investigation. More
specifically, I have set forth only pertinent facts that I believe are necessary to establish
probable cause. Based on the facts cited in the body of this affidavit, I believe that probable
cause exists that Danny Ray Williams did knowingly and intentionally possess with intent to
distribute more than fifty grams of actual methamphetamine, a Schedule II Controlled
Substance, in violation of Title 21, United States Code 841(a)(1).

On June 7, 2019 the Midland Narcotics Unit received information from a cooperating source

that hereinafter will be referred to as CS due to the fact if their identity were to be made

 

 
 

 

Case 1:19-mj-03001-LF Document1 Filed 09/04/19 Page 3 of 5
- a

known death or serious bodily injury could occur. The CS advised he/she knew an individual
known to him/her as “D-Ray”, who was driving to Midland, Texas in a white 2018 Volvo
S90 Texas License plate LRC-9104 with a large quantity of Methamphetamine to deliver at
the Denny’s located at 3701 West Wall. This information was confirmed through text
messages and phones calls between the CS and the individual known as “D-Ray”.

Based on the above information, Detectives and Officers responded to the Denny’s located at
3701 West Wall. At approximately 0000 hours, Detectives and Officers observed a white
2018 Volvo S90 Texas License plate LRC-9104 pull into the Denny’s parking lot and park on
the Southside of the building. Also, during the same time, the CS received a text message
from “D-Ray” advising he had arrived at the Denny’s. Based on this information, Officers
contacted the sole occupant of the white 2018 Volvo S90, who was identified as Danny Ray
Williams. Williams was detained without incident. K-9 Officer Hodges deployed his canine
to conduct an open-air canine sniff of Williams’s vehicle, and his canine alerted for the
presence of illegal narcotics. Due to having probable cause officers searched the vehicle. A
search of the vehicle turned up 4.48 ounces of Methamphetamine (5 bags) underneath the
driver seat, 2 pills of Hydrocodone and a black holster containing a magazine containing 8
rounds of 9mm ammunition.

Williams was transported to the Midland Police Department third floor to be interviewed.
Prior to speaking with Williams, he was advised of the Miranda Warning, which he advised
he understood. Williams advised he has been living in Hobbs, New Mexico for
approximately the past two years. Williams admitted ownership to the Methamphetamine
that was located inside his vehicle and advised it was approximately four ounces of
Methamphetamine. Williams stated he has been selling Methamphetamine for the past three

months. Williams admitted to selling approximately two kilos of Methamphetamine in the

past three months.
Case 1:19-mj-03001-LF Document1 Filed 09/04/19 Page 4of5

o ~

6. Based on my training, expertise and experience, I believe Danny Ray Williams did
knowingly and intentionally possess with intent to distribute more than fifty grams of actual
methamphetamine, a Schedule II Controlled Substance, in violation of Title 21, United States
Code 841(a)(1).

7. The punishment Williams faces if convicted of the alleged charge in this complaint is a
minimum mandatory term of imprisonment for ten years to life; a minimum term of
supervised release for five years up to a maximum term of life, a maximum fine of up to

$10,000,000; and a $100 special assessment.

a F-3C-19

Matthew Sedillo Date
Narcotics Detective
Midland Police Department

Sworn to and subscribed before me in my presence.
Vi _f-BHG

Ronald Griffin” ~ Date
United States Magistrate Judge

 

 
 

Case 1:19-mj-03001-LF Document1 Filed 09/04/19 Page 5of5

, ae,

AO 442 (Rey. 41/11): Arrest Warrant

UNITED STATES DISTRICT COURT

 

for the
ag cen Western District of Texas
We % § Wed States of America
ce CV. )
anny Ray Williams ) Case No. M OY \4- W3- a
)
)
Defendant
ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States, magistrate judge without unnecessary delay

(name of person to be arrested). — Danny Ray Williams
who is accused of an offense or violation based on the following document filed with the court:

Indictment 1 Superseding Indictment Cl Information © Superseding Information we Complaint

0 Probation Violation Petition 1 Supervised Release Violation Petition (Violation Notice © Order of the Court

This offense is briefly described as follows:

did knowingly and intentionally possess with intent to distribute more than fifty grams of actual methamphetamine, a
Schedule || Controfled Substance, in violation of Tile 21, United States Code 844(a}(1).

«<

 

Date: 07/30/2019 Wy VY]
/ "Issuide officer's Signature
City and state: _ Midland, Texas U.S, Magistrate Judge Ronald Griffin,

 

 

Printed name and title

 

Return

 

 

This warrant was received on fdate) , and the. person was arrested-on dare) _
al (city and state)

 

Date:

 

Arresting afficer’s signature

 

Printed name and tile

 

 
